


110 HR 7332 IH: To amend title 18, United States Code, to provide

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7332
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Capuano (for
			 himself, Mr. Scott of Virginia,
			 Mr. Gallegly, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties for counterfeiting or selling Presidential inauguration tickets, and
		  for other purposes.
	
	
		1.Selling or counterfeiting
			 Presidential inauguration ticketsChapter 25 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				515.Selling or
				counterfeiting Presidential inauguration tickets
					(a)Whoever knowingly—
						(1)except as provided
				in subsection (b) transfers for money or property a ticket to a Presidential
				inaugural ceremony;
						(2)with intent to
				defraud, falsely makes, forges, counterfeits, or alters a ticket to a
				Presidential inaugural ceremony; or
						(3)with intent to defraud, enters or attempts
				to enter a Presidential inaugural ceremony with a ticket, knowing that ticket
				to have been falsely made, forged, counterfeited or altered;
						shall be
				fined under this title or imprisoned not more than 6 months, or both.(b)Subsection (a)
				does not apply to a transfer that occurs after the date on which the
				Presidential inaugural ceremony for which the ticket was issued takes
				place.
					(c)In this section,
				the term Presidential inaugural ceremony means a public inaugural
				ceremony at which the President elect or the Vice President elect take the oath
				or affirmation of office for the office of President of the United States or
				the office of Vice President of the United States,
				respectively.
					.
		2.Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 25 of title 18, United States Code, is
			 amended by adding at the end the following new item:
			
				
					515. Selling or counterfeiting
				Presidential inauguration
				tickets.
				
				.
		
